Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered October 6, 1988, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt. The evidence adduced at trial established that the defendant stabbed his acquaintance, a 77-year-old disabled man, 19 times in the chest, back, and side, while the victim offered little or no resistance to the attack made in his own home.
The defendant argues that his conviction of murder in the second degree, based on depraved indifference to human life (Penal Law § 125.25 [2]), should be reversed in the interest of justice because the court’s instruction to the jury on the defense of justification failed to include certain language proposed by him for the first time on appeal. This issue is unpreserved for appellate review as a matter of law since the defendant failed to request such a charge and did not except to the court’s charge as given (see, People v Thomas, 50 NY2d 467; People v Allen, 135 AD2d 542; People v Pertha, 169 AD2d 844). Moreover, as the defendant concedes that the charge as given was a correct statement of the law, we decline to exercise our interest of justice jurisdiction to review his present claim.
We have reviewed the defendant’s remaining contentions, including those raised by his supplemental pro se brief, and find them to be either unpreserved for appellate review or without merit. Kunzeman, J. P., Kooper, Harwood and O’Brien, JJ., concur.